Citation Nr: 0330439	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  02-12 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to direct service connection 
for a right knee disorder.

2.  Entitlement to service connection for a right knee 
disorder as secondary to or as aggravated by a service-
connected left knee disability.

3.  Entitlement to an effective date prior to March 27, 2002 
for the original grant of service connection and assignment 
of an initial 10 percent disability evaluation for a residual 
scar, left knee, postoperative.

4.  Entitlement to an effective date prior to March 27, 2002 
for a 60 percent evaluation for service-connected left knee 
disability, status post total knee replacement.




REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from January 1969 to August 
1970.  This appeal comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, Puerto Rico, which granted an increased 
evaluation for service-connected left knee disability from 30 
percent to 60 percent, effective March 27, 2002, and granted 
service connection for a residual scar, status post left knee 
replacement, and assigned a 10 percent initial evaluation for 
that scar, effective March 27, 2002, and which denied 
entitlement to service connection for a right knee disorder, 
status post right knee replacement.  The veteran disagreed 
with those determinations, and submitted timely substantive 
appeals in July 2002 and in August 2002 following issuance of 
statements of the case in June 2002 and July 2002 by the RO.  

A review of the record reveals that the claim for direct 
service connection for a right knee disorder was previously 
denied in a rating decision issued in 1971.  The April 2002 
rating decision on appeal did not explicitly address whether 
new and material evidence had been received to reopen this 
previously denied claim.  Nevertheless, the Board must still 
determine, on appellate review, whether new and material 
evidence has been received.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (reopening after a prior 
unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been received to reopen the 
veteran's previously and finally denied claims).  Thus, the 
issue on appeal has been recharacterized as shown above.  
This claim is addressed in the REMAND appended to this 
decision.    

After reviewing the evidence and contentions of record and 
the rating decisions issued, the Board finds that the issues 
on appeal are more accurately stated as reflected in the 
title page of this decision.

The Board notes that the veteran initially disagreed with the 
assignment of a 10 percent evaluation for a residual scar, 
left knee, but withdrew that disagreement during a September 
2002 personal hearing.  As that hearing has been reduced to 
writing and is of record, the veteran's withdrawal of that 
issue from his appeal is valid.  That issue is not before the 
Board at this time.

The claims for service connection for a right knee disorder 
on a direct, secondary, or aggravation basis, and the claim 
for an effective date prior to March 27, 2002, for a 
increased evaluation of 60 percent for left knee disability, 
status post total knee replacement are addressed in the 
REMAND appended to this decision.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim, and all 
evidence necessary for an equitable disposition of the claim 
addressed in this decision has been obtained.

2.  A claim for an increased evaluation for service-connected 
left knee disability was received on May 22, 2000.

3.  The evidence of record reflects that a surgical scar has 
been present on the veteran's left knee since a total knee 
replacement was performed in 1997, and the veteran's 
testimony that the scar has remained the same since that time 
is credible.


CONCLUSION OF LAW

The criteria for an effective date of May 22, 2000, for an 
award of service connection for residual left knee scar, 
status post total left knee replacement, and assignment of a 
10 percent initial evaluation for that scar, are met.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a rating decision issued in February 1971, service 
connection was granted for a left knee disability.  An April 
1979 rating decision identified that disability as torn 
medial meniscus, left knee, and assigned a 10 percent 
evaluation.  On VA examination conducted in 1997, the left 
medial meniscus was absent.  Severe osteoarthritis and 
multiple loose bodies of the left knee were disclosed on 
magnetic resonance (MRI) imaging.  A total left knee 
replacement was performed in May 1997. 

The veteran has been granted service connection for left knee 
disability, status post left total knee replacement.  
38 C.F.R. § 3.310.  By a claim received in May 2000, the 
veteran sought an increased evaluation for his service-
connected left knee disability.  On VA examination conducted 
in July 2000, the veteran complained of pain, swelling, heat, 
and redness in the left knee.  The examiner concluded that 
the veteran was status post total left knee replacement, but 
did not describe any scar on the left knee or any 
symptomatology associated with such a scar.  On VA 
examination conducted in March 2002, the examiner noted that 
the veteran had a scar on the anterior left knee crossing the 
joint.  The scar was 21 centimeters long and three 
centimeters wide.  It was moderately tender to palpation.

The RO granted service connection for a residual scar, status 
post left total knee replacement, and assigned an effective 
date of March 27, 2002, the date of the VA examination at 
which the scar was noted, for that original award of service 
connection, and assigned an initial 10 percent evaluation for 
a tender, painful scar.

The veteran testified, at a personal hearing conducted in 
September 2002, that the scar present on the left knee at the 
time of the May 2002 VA examination had been present since a 
left total knee replacement was performed in 1997.  The 
veteran indicated that he understood that he could not be 
granted service connection for the scar until he submitted 
his claim for that disability in 2000.  

Analysis

The assignment of an effective date for disability 
compensation is governed by statute and regulation.  The 
governing statutory provision, 38 U.S.C. § 5110(a), states 
that, unless specifically provided otherwise, the effective 
date of an award based on an original or reopened claim 
"shall not be earlier than the date of receipt of application 
thereof."  

In this case, an application for an increased evaluation for 
service-connected left knee disability was stamped as 
received by VA on May 22, 2000.  There is no evidence of 
record that any surgical procedure was performed on the 
veteran's left knee after he submitted the May 2000 claim for 
an increased evaluation for left knee disability which the RO 
properly interpreted as including a claim for service 
connection for a scar on the left knee secondary to treatment 
of the service-connected left knee disability.  There is no 
evidence of record that the symptomatology of the left knee 
scar increased in severity or changed in any respect during 
the pendency of the claim.  

Although the report of the July 2000 examination did not 
describe the presence of a scar on the left knee or describe 
the symptomatology of that scar, the preponderance of the 
evidence establishes that the postoperative left total knee 
replacement scar has been present since the veteran's left 
knee surgery in 1997.  
 
At a personal hearing conducted in September 2002, the 
veteran testified, through his representative, that the scar 
on the left knee has been present and has remained the same 
since the left knee replacement surgery.  There is no 
evidence that the scar has varied in severity.  The veteran's 
testimony that the scar has been the same, that is, tender 
and painful, since the 1997 surgery, is credible.

The veteran, through his representative, acknowledged that he 
understood that service connection for the scar on the left 
knee could not now be grated retroactive to the date of the 
surgery. The veteran requested that the award of service 
connection for a scar, left knee, be granted as of the date 
of his May 2000 claim for an increased evaluation.  The 
appeal for a grant of service connection for a scar, left 
knee, and the assignment of an initial 10 percent evaluation 
for that disability, is granted in full.  

As the veteran's appeal for an award of service connection 
and assignment of a 10 percent evaluation for a scar, left 
knee, prior to March 27, 2002, has been granted in full, it 
would be adverse to the veteran's interest to remand this 
claim for further action intended to comply with any 
requirement under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).


ORDER

An effective date of May 22, 2000, for a grant of service 
connection for a residual scar, left knee, status post 
operative left total knee replacement, and the assignment of 
a 10 percent initial evaluation for that disability, is 
granted, subject to laws and regulations governing payment of 
monetary benefits; the appeal is granted to this extent only.


REMAND

Current review of the veteran's claims file reveals that some 
records and documents are written in Spanish, with no 
accompanying English translation.  The Board cannot address 
the merit of the veteran's appeal as to the issues absent 
English translations of these records and documents.  While 
the case is in remand status, translation of pertinent 
documents should be obtained.

Subsequent to the RO's decisions in this case, the United 
States Court of Appeals for Veterans Claims and the United 
States Court of Appeals for the Federal Circuit have 
determined that a claimant must be provided with explicit 
notice of enactment of the VCAA and all provisions of that 
Act, and of the veteran's rights and responsibilities, and 
that explicit notice as to the time allowed for submission of 
evidence must be provided to the claimant.  E.g., Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  See also 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir. September 22, 2003).  Review of the 
record reveals that, even if the last supplemental statement 
of the case (SSOC) issued in March 2003 provided such 
notification as to each of the claims, that SSOC was provided 
less than one year ago; although an SSOC was also issued in 
November 2002, that SSOC did not include notification 
specific to the VCAA.  A letter to the veteran regarding his 
rights under the VCAA which was issued in March 2002 did not 
address each of the claims on appeal.  The claims must be 
REMANDED.

In a rating decision issued in February 1971, the RO denied 
service connection for a right knee disorder on the basis 
that a right knee disorder and was not present on post 
service examination.  Additional service medical records 
submitted in August 1971 reflected a right knee injury during 
service.  A November 1971 rating decision confirmed and 
continued denial of direct service connection, on the basis 
that no right knee disorder was shown after service.  Private 
radiologic examinations dated in March 1976 and July and 1978 
disclosed early osteoarthritic changes of the right knee.

Accordingly, the remaining issues on appeal are REMANDED for 
the following actions:

1.  (a) Review the claims file and ensure that all 
notification and development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) 
are fully complied with and satisfied as to all 
remaining claims on appeal.  See also 38 C.F.R. § 
3.159 (2003).  

(b) Notify the veteran of what evidence is required 
to substantiate his request to reopen the claim for 
direct service connection and to substantiate the 
claim for secondary service connection for a right 
knee disorder and for an effective date prior to 
March 27, 2002, for a 60 percent evaluation for 
left knee disability, status post operative, left 
total knee replacement.  See Huston v. Principi, 17 
Vet. App. 195 (2003) (type of notice required under 
the VCAA in earlier effective date claim); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

(c) Any notice given, or action taken thereafter, 
must also comply with the holdings of Disabled 
American Veterans, et. al. v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), and 
Paralyzed Veterans of America, et. al. v. Secretary 
of Department of Veterans Affairs, Nos. 02-7007, -
7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), as 
well as any other controlling guidance provided 
after the issuance of this Board decision.   

2.  The veteran should be afforded the 
opportunity to submit or identify evidence 
relevant to the claims on appeal, including 
alternative evidence as to the severity of 
left knee disability prior to March 27, 2002, 
and he should be advised as to the types of 
alternative evidence which might be relevant.  
3.  The appellant should be asked if he has 
been treated at any VA Medical Center (VAMC) 
other than the San Juan, Puerto Rico VAMC for 
right or left knee disorders or disability.  
Clinical records should be obtained from any 
identified VAMC, and records dated from 
November 1994 to the present should be 
obtained from any identified VAMC, as well as 
the San Juan VAMC.
The appellant should be afforded the 
opportunity to identify any other private 
(non-VA) providers or facilities from whom or 
at which he has been treated for right knee 
disability since service or for left knee 
disability since May 2000.  If any such 
clinical records are identified, such records 
should be obtained.
4.  After the development directed above has 
been conducted, and after treatment records 
written in Spanish are officially translated 
into English, with a copy of the translation 
incorporated into the veteran's claims file, 
the RO should determine whether new and 
material evidence has been received to reopen 
the claim for direct service connection for a 
right knee disorder.  If the claim is 
reopened, any development necessary should be 
conducted and any notice necessary should be 
provided to meet all duties to the veteran as 
to that claim, including under the VCAA.  If 
the claim for direct service connection for a 
right knee disorder is reopened and if VA 
examination and medical opinion is required, 
that examination and opinion may be conducted 
together with the right knee examination 
directed in paragraph #5, below, and the 
examiner should be asked to provide an 
opinion as to whether it is (1) likely, (2) 
unlikely, or (3) at least as likely as not 
(is there at least a 50 percent probability?) 
that the veteran has a current right knee 
disorder which was incurred in service or 
first manifested or diagnosed in service.

5.  VA examination of the veteran's right 
knee should be conducted.  The claims folder 
should be sent to the examiner for review.  
The examiner should be asked to provide an 
opinion as to the following:
Is it (1) likely, (2) unlikely, or (3) at 
least as likely as not (is there at least a 
50 percent probability?) that the veteran has 
a current right knee disorder which is 
secondary to or etiologically caused by 
service-connected left knee disability?  
Is it (1) likely, (2) unlikely, or (3) at 
least as likely as not (is there at least a 
50 percent probability?) that any right knee 
disorder permanently increased in severity 
due to the service-connected left knee 
disability?  The examiner should be asked to 
state the rationale for the conclusions 
reached. 
6.  A VA examiner or reviewer should be asked 
to review the veteran's claims file to 
determine whether the severity of post-
operative residuals, left total knee 
replacement, increased to the level of 
severity noted on VA examination conducted in 
March 2002, and should state when that level 
of severity was reached following the 
veteran's submission of a claim for an 
increased evaluation in May 2000.  If VA 
examination is necessary in order for the 
reviewer to provide an opinion as to when the 
severity of residuals, left total knee 
replacement, increased, such examination 
should be conducted. 
7.  After completing the requested 
development, the RO should readjudicate the 
issues on appeal.  If in order, the appellant 
and his representative should then be 
provided a supplemental statement of the 
case.  After time for response, the case 
should be returned to the Board for final 
review.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



